Citation Nr: 0907825	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for frostbite or trench 
foot of the right lower extremity.

5.  Entitlement to service connection for frostbite or trench 
foot of the left lower extremity.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from October 
1952 to October 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied reopening the Veteran's 
claim for service connection for PTSD; denied service 
connection for bilateral hearing loss, tinnitus, frostbite or 
trench foot of the right and left lower extremities, and an 
eye disorder; and continued a previously assigned 20 percent 
rating for a service-connected duodenal ulcer.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a March 1997 decision, the RO denied the Veteran's 
claim for service connection for PTSD.  A timely appeal was 
not submitted, and the decision became final.

3.  None of the new evidence associated with the claims file 
since the March 1997 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raises a reasonable 
possibility of substantiating the claim for service 
connection PTSD.

4.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

5.  Although the Veteran may well have experienced in-service 
noise exposure as alleged, the record contains no competent 
opinion addressing the question of whether there exists a 
medical nexus between any in-service noise exposure and 
current bilateral hearing loss, first shown more than 50 
years after separation from service.

6.  Tinnitus, first reported more than 30 years after 
separation from service, is not shown to be due to exposure 
to acoustic trauma during military service.

7.  The Veteran is not shown to have a current frostbite or 
trench foot disability of the right lower extremity for VA 
compensation purposes.

8.  The Veteran is not shown to have a current frostbite or 
trench foot disability of the left lower extremity for VA 
compensation purposes.

9.  The Veteran is not shown to have a current eye disorder 
for VA compensation purposes.

10.  An active duodenal ulcer was not shown on VA examination 
or in other contemporaneous evidence of record.




CONCLUSIONS OF LAW

1.  The March 1997 RO decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's March 1997 denial is 
not new and material with respect to the claim for service 
connection for PTSD, the criteria for reopening the claim for 
service connection for PTSD are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system (tinnitus) be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

5.  Frostbite or trench foot of the right lower extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

6.  Frostbite or trench foot of the left lower extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

7.  An eye disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).

8.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed a claim for VA benefits in 
August 2004.  The claims included an application to reopen a 
claim for service connection for PTSD; service connection for 
bilateral hearing loss, tinnitus, frostbite or trench foot of 
the right and left lower extremities, and an eye disorder; 
and an evaluation in excess of 20 percent for a service-
connected duodenal ulcer.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in August and 
October 2004.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in February 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), issued a decision, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  An additional notice as to this matter was provided 
in February 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the October 2004 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, VA treatment records, private 
treatment records, and records from the Social Security 
Administration have been obtained and associated with his 
claims file.  He was also provided with opportunities to 
appear for contemporaneous VA medical examinations to 
evaluate the nature and etiology of all of his claimed 
disabilities.  
The Veteran failed to appear for audiological, cold injury, 
ear, eye, and stomach VA examinations in November 2004.  In 
his notice of disagreement dated in February 2005, he 
requested to be rescheduled for all examinations.  In June 
2005, he failed to appear for a VA eye examination, although 
he appeared for VA audiological and PTSD examinations earlier 
in the month.  In his substantive appeal received in January 
2006, the Veteran stated that he missed the examination 
because he was hospitalized for three months; it is unclear 
whether he was referring to the November 2004 or June 2005 
examination(s).  In a statement from the Veteran's 
representative dated in July 2006, he asked that the Veteran 
be rescheduled for the examination he missed in July 2006 
because he was hospitalized at that time.  A compensation and 
pension appointment list dated in July 2006 shows that a cold 
injury examination was cancelled by the RO in July 2006.  In 
conclusion, the Veteran was not examined for his claimed 
frostbite or trench foot of his lower extremities or for his 
claimed eye disability.

However, VA need not obtain a medical examination or opinion 
with respect to the lower extremity or eye disability claims 
on appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination or opinion when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of a current disability involving the 
right or left lower extremities or the eyes.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in August 2004 satisfied many of the 
requirements of the VCAA, this letter did not inform the 
Veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the benefit the Veteran seeks - a 
rating in excess of 20 percent for his service-connected 
duodenal ulcer - could not have been awarded as a matter of 
law.  Since filing his claim for an increased evaluation in 
August 2004, the Veteran's VA and private treatment records 
show no complaints or findings related to this disability, 
and there was no active ulcer shown on VA examination in 
August 2006.  Based on the foregoing, the Board has 
determined that it is not prejudicial to the Veteran to 
proceed to finally decide this appeal as any error in notice 
did not affect the essential fairness of the adjudication.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence Claim

In a June 1997 decision, the RO denied the Veteran's claim 
for service connection for PTSD.  It was noted that the 
evidence showed no current diagnosis of PTSD and was 
inadequate to establish that a stressful experience occurred 
in service.
Evidence of record included service treatment records, 
inpatient and outpatient VA treatment records that showed 
treatment for psychotic depression, records from the Social 
Security Administration (SSA) that found the Veteran was 
disabled for SSA purposes beginning in December 1963 based on 
diagnosed anxiety reaction, and a VA examination report dated 
in June 1997 that listed diagnoses of panic attack without 
agoraphobia and dysthymic disorder secondary to panic attack. 

The Veteran attempted to reopen his claim for service 
connection for PTSD in August 2004.  This appeal arises from 
the RO's December 2004 denial to reopen the Veteran's claim 
for service connection for PTSD.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the March 1997 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the March 1997 
decision includes statements from the Veteran and his 
representative, a completed PTSD questionnaire received in 
September 2004, private treatment records from J. M., M.D., 
dated from January to August 2004, and a VA PTSD examination 
report dated in June 2005.  The additionally received 
evidence is "new" in the sense that it was not previously 
before agency decision makers.  However, none of this 
evidence is "material" for purposes of reopening the claim 
for service connection for PTSD.

The additional private and VA treatment records received 
since the March 1997 denial of the Veteran's claim contain no 
evidence of a current PTSD disability.  On his PTSD 
questionnaire, he reported being exposed to "big gunfire" 
in Korea in 1953 and hospitalized for nerves.  On VA 
examination in June 2005, it was noted that he did not report 
any clear symptoms of PTSD.  He denied any combat experience 
and did not describe any post-military stressors.  The 
diagnosis was psychosis not otherwise specified.

While statements from the Veteran reflect his continued 
assertion that he has PTSD as a result of events during 
service, his assertions are essentially cumulative of others 
that were previously of record.  The new evidence does not 
show any symptomatology or a current diagnosis of PTSD.  His 
service treatment records reflect that he was hospitalized on 
several occasions for his service-connected duodenal ulcer.  
During a hospitalization from November 1952 to January 1953 
for an ulcer, he was referred to the medical social work 
service, which interviewed the veteran and prepared a social 
history report.  In a January 1953 mental hygiene 
consultation report, the examiner noted some mild neurotic 
signs.  In a January 1954 U.S. Army Hospital report the 
diagnosis was psychogenic gastrointestinal reaction 
manifested by symptoms of pain in epigastrium and 
indigestion.  However, none of the new or previously 
considered medical evidence contains any diagnosis of PTSD.

The Board emphasizes that as the Veteran is a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter, he is not competent to 
provide a probative (i.e., persuasive) opinion on medical 
matters - such as the etiology of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the March 
1997 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence 
showing that the Veteran has a current PTSD disability, which 
was the basis for the prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for PTSD has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
March 1997 denial of the claim for service connection for 
PTSD remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss or tinnitus), 
may be presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he was exposed to big gunfire 
during military service and has bilateral hearing loss and 
tinnitus as a result.  

The Veteran's DD Form 214 (separation from service) lists his 
most significant duty assignments as Oppama ordnance shops 
and wheel vehicle mechanic.  Awards included the Korean 
Service Medal (KSM).

An induction examination report dated in August 1952 reflects 
that the Veteran's hearing on whispered voice testing was 
15/15 in each ear.  A separation examination report dated in 
October 1954 shows his hearing on whispered voice and spoken 
voice testing was 15/15 in each ear. 

Post-service private and VA treatment records contain no 
complaints or findings of hearing loss or tinnitus.

In a VA audiological examination report dated in June 2005, 
the Veteran reported that he had experienced hearing loss 
bilaterally for five years or more and that he had 
experienced bilateral tinnitus for approximately 20 years.  
He report that while stationed in Korea, he heard guns going 
off.  After service, he worked in a saw mill with no hearing 
protection and then on highways.  Audiometric testing 
revealed bilateral hearing loss for VA compensation purposes.  
The Board has considered the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus, but finds 
that service connection for either disorder is not warranted 
because there is no evidence of hearing loss or tinnitus in 
service, nor is there any basis for attributing such 
disability to service.  Instead, the Veteran indicated that 
he first noticed hearing loss around 2000, more than 50 years 
after separation from service, and he first noticed tinnitus 
around 1985, more than 30 years after separation from 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, no competent evidence of record provides a link 
between the Veteran's bilateral hearing loss and tinnitus 
disabilities and his active service.  Without medical 
evidence of a nexus between a claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted on a direct basis.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Therefore, his claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.

Frostbite or Trench Foot of the Right and Left Lower 
Extremities

The Veteran contends that he was treated in service for 
swollen feet from possible frostbite or trench foot problems.

Service treatment records are entirely silent for any 
complaints, findings or reference to the feet or lower 
extremities.  

The Veteran's claims file contains no evidence that he has a 
current disability involving his feet or lower extremities.  
In a private ultrasound report from J. M., M.D., dated in 
February 2004, the Veteran complained of bilateral leg pain, 
and clinical suspicion of deep vein thrombosis was suspected.  
The impression was listed as no evidence of lower extremity 
vein thrombosis by ultrasound examination.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, the claims file is void 
of any competent medical evidence establishing that the 
Veteran has a disability of the lower extremities, the 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer, 3 Vet. App. at 225.  In this case, the 
claims for service connection for frostbite or trench foot of 
the right and left lower extremities is denied because the 
first essential criterion for a grant of service connection, 
evidence of current disability of the lower extremities, has 
not been met.

Eye Disorder

The Veteran contends that he has problems with both eyes.  

An August 1952 induction examination report listed normal 
findings of the eyes and distant vision corrected to 20/20.  
In an eye clinic consultation report dated in December 1952, 
the Veteran complained of headaches with some relation to use 
of his eyes.  The examiner listed a diagnosis of "none", 
explaining that he could make out no definite evidence of 
hypertensive or sclerotic change in either fundus, and the 
caliber of the arterioles was excellent.  In a radiographic 
report dated in February 1954, the Veteran complained of pain 
in the left frontal sinus area, around his left eye.  The 
impression was findings in the right frontal sinus may be 
consistent with sinusitis disease.  An October 1954 
separation examination report listed normal findings of the 
eyes and distant vision of 20/20.

In a post-service VA discharge summary report dated in July 
1992, the Veteran complained of headache and blurred vision 
for approximately one year.  The diagnoses did not include 
any eye disorder.

Additional VA and private treatment records contained no 
complaints or findings of an eye disorder.

The Veteran's claim for service connection must be denied 
because the claims file is void of any competent medical 
evidence establishing that he has a current eye disability.  
Brammer, 3 Vet. App. at 225.
All Service Connection Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
bilateral hearing loss, tinnitus, frostbite or trench foot of 
the lower extremities, and an eye disorder as a result of 
events during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss, tinnitus, frostbite or 
trench foot of the lower extremities, and an eye disorder 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2008) (Schedule).  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

Factual Background and Analysis

The veteran is currently assigned a 20 percent rating for a 
duodenal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7305.


730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year
40

Moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305.

The Veteran's claims file contains no complaints or findings 
related to his service-connected duodenal ulcer between the 
VA stomach examination in June 1997 and the VA examination 
conducted in August 2006.  (Private treatment records from J. 
M., M.D., dated from January to August 2004 showed treatment 
for renal disease with hemodialysis).

In the VA stomach, duodenum, and peritoneal adhesions 
examination report dated in August 2006, the Veteran 
complained of intermittent pain usually after eating meals.  
He denied taking any medication for his service-connected 
disability and denied any nausea, vomiting, or weight loss.  
On physical examination his abdomen was noted to be soft 
without tenderness or distention, he had normoactive bowel 
sounds in all four quadrants, there was no tenderness to 
palpation, and there were no masses.  Results of an upper 
gastrointestinal series were reported as follows:  thickened 
rugal folds, which suggested gastritis; occasional tertiary 
contractions of the esophagus were noted, which may be age-
related; and spontaneous gastroesophageal reflux.  The 
diagnosis was duodenal ulcer as described with no active 
ulcer seen on upper gastrointestinal series, gastritis, and 
gastro-esophageal reflux.

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 20 percent solely under 
the criteria of the General Rating Formula. None of the 
competent medical evidence of record shows that the Veteran 
has a moderately severe duodenal ulcer with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, the criteria required for 
the next higher (40 percent) rating for duodenal ulcers.  See 
38 C.F.R. § § 4.114, Diagnostic Code 7305 (2008).  Notably, 
he was not shown to have an active duodenal ulcer on VA 
examination in August 2006.  Therefore, an evaluation in 
excess of 20 percent under Diagnostic Code 7305 is not 
warranted.

The Board acknowledges the Veteran and his representative's 
contentions that his service-connected duodenal ulcer 
disability is more severely disabling.  However, the Veteran 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 20 percent for a 
duodenal ulcer.  Therefore, entitlement to an increased 
rating for a duodenal ulcer disability is not warranted.  The 
Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Objective medical 
findings are not indicative of any unusual or marked 
interference with any current employment (i.e., beyond that 
contemplated in the assigned 20 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for PTSD.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for frostbite or trench 
foot of the right lower extremity is denied.

Entitlement to service connection for frostbite or trench 
foot of the left lower extremity is denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


